                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:19-CR-135-MR-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )          ORDER
                                                      )
 DAWN MARIE WROTEN,                                   )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

Unredacted Sentencing Memorandum” (Document No. 29) filed December 10, 2020.                     In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as Defendant’s Sentencing

Memorandum contains sensitive and private information that is inappropriate for public access,

including personal information about minor children. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Unredacted

Sentencing Memorandum” (Document No. 29) is GRANTED, and the Sentencing Memorandum

(Document No. 30) is sealed until further Order of this Court.




                                     Signed: December 11, 2020




         Case 1:19-cr-00135-MR-DCK Document 31 Filed 12/11/20 Page 1 of 1
